     Case 1:17-cv-00173-BRW-CSM Document 126 Filed 01/25/19 Page 1 of 12



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF NORTH DAKOTA
                                 WESTERN DIVISION


Energy Transfer Equity, L.P., et al.

       Plaintiffs,

v.                                              Case No. 1:17-cv-00173

Greenpeace International
(aka “Stichting Greenpeace Council”), et al.

       Defendants.



 KRYSTAL TWO BULLS’ REPLY IN SUPPORT OF HER MOTION TO DISMISS
UNDER RULE 12(b)(6) AND MOTION TO QUASH IMPROPER SERVICE UNDER
                           RULE 12(b)(5)
     Case 1:17-cv-00173-BRW-CSM Document 126 Filed 01/25/19 Page 2 of 12



        The only well-pled allegations against Defendant Krystal Two Bulls describe lawful calls to

protest protected by the First Amendment, as shown in her motion to dismiss, Dkt. 121 (“MTD”).

Rather than try to refute this showing—or respond to the argument that the sole allegation of

agreement in the complaint, paragraph 126, is conclusory and cannot be credited as true—Plaintiffs’

Opposition, Dkt. 124 (“Opp.”), misrepresents the allegations in the amended complaint, Dkt. 95

(“AC” or “complaint”), and impermissibly seeks to add new ones through exhibits. Plaintiffs recast

their theory of Ms. Two Bulls’ involvement, from a press liaison seeking to recruit lawful protesters,

to the “leader” who “direct[ed] and control[led]” Red Warrior Camp (“RWC”). Opp. at 19, 21. This

U-turn concedes their failure to plead Ms. Two Bulls’ liability.

        Even if the new materials in Plaintiffs’ exhibits could be considered, nothing in them

supports a RICO claim, or sustains Plaintiffs’ guilt-by-association theory. Under Claiborne Hardware,

even leading an organization whose members engage in illegal acts is insufficient without specific

evidence of intent to further those crimes. None of the allegations or the exhibits attached to the

Opposition plausibly suggest Ms. Two Bulls possessed violent or unlawful intent; indeed, far from

aiding Plaintiffs, the new exhibits show her eschewing violence for “non-violent direct action.”

I.      The Opposition is improperly based on misrepresentations of the complaint and
        matters outside the complaint.

        Plaintiffs alleged that Ms. Two Bulls made specific statements that do not promote violence,

let alone incite it, AC ¶¶ 38, 41, 127, 130, plus one generic, conclusory conspiracy allegation, id.

¶ 126. Opp. at 2-8. Now they falsely claim the complaint includes different allegations entirely; a

sampling of these misrepresentations is listed in Exhibit A.

        The gist of Plaintiffs’ nonexistent allegations is that Ms. Two Bulls was the “leader” of RWC,

who “authorized, directed, and ratified [its] activities,” Opp. at 23, including exercising “direction

and control” over alleged vandalism of Plaintiffs’ property. Id. at 19. That accusation is entirely


                                                    1
     Case 1:17-cv-00173-BRW-CSM Document 126 Filed 01/25/19 Page 3 of 12



unsupported by the complaint. Plaintiffs cite AC ¶¶ 31, 126-27, 131-33, 135, & 141, but these

paragraphs do not allege Ms. Two Bulls was the leader of RWC, or had any control over RWC

activities. Indeed, the made-up allegations are inconsistent with the theory set forth in the complaint : that by

issuing calls for lawful protest, Ms. Two Bulls was “provid[ing] cover for” the illegal actions of

others. AC ¶¶ 38, 41; MTD at 3. And while the complaint labels Cody Hall “a leader” of RWC, AC

¶ 30, the next paragraph, naming Ms. Two Bulls, does not name her as one.1 After anointing her

“leader” of RWC, Plaintiffs state that she “produced or authorized the publication of [the] videos”

described at AC ¶¶ 131-32, and that these videos were intended to—and did—incite violence. Opp.

at 8 (citing AC ¶¶ 31, 41); see also Opp. at 24 (citing AC ¶¶131-33, 135, 141). But these paragraphs

attribute the videos to RWC’s “official media team, the Women Warriors Media Cooperative, led by

Defendant [sic] Manuel,” not to Ms. Two Bulls.2

        Plaintiffs’ theory that Ms. Two Bulls led RWC and intended or authorized violence is derived

primarily from an online article attached as an exhibit to the Opposition. Dkt. 124-1. Such

extraneous material outside the complaint cannot defeat a motion to dismiss. Gibb v. Scott, 958 F.2d

814, 816 (8th Cir. 1992). Even if it could be considered, the article—co-authored by Ms. Two Bulls

and two others—merely has a biographical note appended that states that she “is a leader and media




1
        Plaintiffs also imply that Ms. Two Bulls created RWC, referring to it as “her group,” Opp. at
24, and claiming that she with others “organized” it, Opp. at 7. Ms. Two Bulls is elsewhere described
as “co-head” with Cody Hall, Opp. at 15; cf. id. at 2, 21 (“a leader”). Where Plaintiffs bother to
provide citations, they provide no support. See Opp. at 15 (citing AC ¶¶ 126-27 for proposition that
Ms. Two Bulls and Cody Hall are “co-heads” of RWC); in fact, paragraph 127 describes Ms. Two
Bulls as a “Red Warrior Camp representative” and Cody Hall as RWC’s “leader and organizer.”
Moreover, Plaintiffs presume, without supporting factual allegations, that RWC was sufficiently
organized to be controlled by any individual. That is unclear from the complaint, which variously
describes RWC as an “encampment”, AC ¶ 30, a loose “coalition,” a “front,” id. ¶ 38, a “group of
eco-terrorists,” id. ¶ 67, a “sect” within another group, id. ¶ 116, or a group of self-identified
individuals, id. ¶ 118.
2
        Even if Plaintiffs had properly alleged that Ms. Two Bulls produced or authorized the
videos, nothing in these videos could plausibly be incitement under Brandenburg. Infra at 9.
                                                         2
     Case 1:17-cv-00173-BRW-CSM Document 126 Filed 01/25/19 Page 4 of 12



coordinator at the Red Warrior Camp.” Dkt. 124-1 at 5. The article does not suggest that Ms. Two

Bulls actually directed any violence or specifically authorized it. Plaintiffs neither allege nor argue facts

showing that RWC had any formal structure at all, let alone that every “leader” was in a position of

responsibility over every act taken by all who affiliated themselves with the Camp. And even if

Plaintiffs had pled that Ms. Two Bulls was the “leader” of a hierarchically-structured organization

that held illegal goals, that is not enough; Claiborne Hardware dismissed claims against the actual leader

of a hierarchically-structured organization. NAACP v. Claiborne Hardware Co., 458 U.S. 886, 920

(1982) (“[I]t is necessary to establish that the group itself possessed unlawful goals and that the

individual held a specific intent to further those illegal aims.” (Emphasis added)).

        Plaintiffs cite the same article’s call for “militant direct action” as evidence of Ms. Two Bulls’

specific intent, Opp. at 2 (quoting Dkt. 124-1 at 4), but they excise the article’s next sentence, which

refers to “non-violent direct action.” Advocating militant non-violent direct action—a concept

developed by Gandhi and Martin Luther King, Jr.3—is not evidence of illegal intent, nor is

advocating “[d]ivestment and reinvestment,” the specific tactics referred to in Ms. Two Bulls’ call to

“attack this Black Snake . . . with a diversity of tactics.” Dkt. 124-5. Far more facts are needed to

show that a defendant – who did not partake in violence herself – specifically intended to support

the violence of (unnamed) third parties. Cf. Sines v. Kessler, 324 F. Supp. 3d 765, 783-95 (W.D. Va.

2018) (detailed facts including actual participation in violence were needed to support plausible

conspiracy allegations of racially motivated violence); Doe v. McKesson, 272 F. Supp. 3d 841, 847



3
        “Direct action” refers broadly to activism directed against a problem itself, rather than asking
policymakers or others to act. E.g., https://en.wikipedia.org/wiki/Direct_action. King famously
used the term in his 1963 Letter from a Birmingham Jail (“Nonviolent direct action . . . seeks so to
dramatize the issue that it can no longer be ignored..”), available at https://goo.gl/qmL7VT, and also
advocated “militant non-violence.” E.g. “The Other America” (speech to Gross Pointe High School,
Mar. 15, 1968) (“I’ve been searching for a long time for an alternative to riots on the one hand and
timid supplication for justice on the other and I think that alternative is found in militant massive
non-violence.”), available at https://goo.gl/Qy9wd5.
                                                      3
      Case 1:17-cv-00173-BRW-CSM Document 126 Filed 01/25/19 Page 5 of 12



(M.D. La. 2017) (allegations that defendant “led” protest and was “seen and heard giving orders”

were insufficient to plead incitement or authorization of violence by other members of protest); id.

at 852-53 (defendant calling on “people [to] take to the streets as a last resort” was not a basis for

liability).

II.       Plaintiffs fail to establish the many missing elements of their RICO claims.

          While the Opposition clarifies that Plaintiffs’ RICO theory is strikingly broad—Ms. Two

Bulls is responsible for any alleged acts of any un-named individual allegedly associated with Red

Warrior Camp—it fails to refute the many flaws in Plaintiffs’ RICO claim, which Ms. Two Bulls

exposed in her motion to dismiss. Plaintiffs gesture towards theories of agency and conspiracy, but

do not point to specific facts or non-conclusory allegations suggesting an agreement to commit the

alleged illegal activity or Ms. Two Bulls’ control over the unnamed individuals who allegedly

committed those acts. Sines, 324 F. Supp. 3d at 784 (“Plaintiffs must allege each Defendant entered

into an agreement with a specific co-conspirator to engage in racially motivated violence . . . .”).

          Ms. Two Bulls is not liable under 18 U.S.C. § 1962(c). First, Plaintiffs allege no coherent

enterprise. The Opposition abandons the complaint’s theory that the “enterprise” was intended to

drive up donations, compare MTD at 12 with Opp. at 15. The unifying goals they now suggest do not

suffice. If the goal was to harm Plaintiffs and DAPL through fraud and property destruction, Opp.

at 15, then Plaintiffs have not pled a proper RICO enterprise, as it cannot be “essentially defined” by

the racketeering activity. Stephens, Inc. v. Geldermann, Inc., 962 F.2d 808, 816 (8th Cir. 1992).4 If the

enterprise’s goal was a broader “anti-development, anti-fossil fuel agenda,” Opp. at 15, Plaintiffs

have not pled a proper RICO enterprise, because there must be “some sort of discrete existence and



4
        A RICO enterprise organized around a fixed event or moment in time is also inconsistent
with the statute’s purposes. Cf. Crest Constr. II, Inc. v. Doe, 660 F.3d 346, 353 (8th Cir. 2011) (“RICO
does not cover all instances of wrongdoing. Rather, it is a unique cause of action is concerned with
eradicating organized, long-term, habitual criminal activity.” (Internal quotations omitted)).
                                                      4
     Case 1:17-cv-00173-BRW-CSM Document 126 Filed 01/25/19 Page 6 of 12



structure uniting its members in a cognizable group.” Nelson v. Nelson 833 F.3d 965, 968 (8th Cir.

2016). Plaintiffs have not pled facts showing that this broader “anti-development, anti-fossil fuel”

enterprise had a structure, or what roles different alleged enterprise members supposedly played.

        Second, Plaintiffs have failed to show that Ms. Two Bulls directed the alleged enterprise.

MTD at 11. Plaintiffs’ only argument—that Ms. Two Bulls’ alleged role in RWC shows that she had

a role in directing the enterprise, Opp. at 16—fails both because they have not pled she led RWC,

for the reasons noted above, and because RWC is not the alleged enterprise. Nelson, 833 F.3d at 969

(services for a member of the enterprise are not “automatically” services for the enterprise itself).

Indeed, Plaintiffs as much as admit that she was not acting for the enterprise, by arguing that Ms.

Two Bulls’ efforts were in service of “Red Warrior Camp’s agenda.” Opp. at 15.

        Third, Plaintiffs have not shown racketeering activity by Ms. Two Bulls. Even if it were

appropriate to name the criminal statutes she allegedly violated for the first time in the Opposition,

they have not shown plausible violations of these late-named predicate acts. Plaintiffs argue that

“Red Warrior Camp violated the Patriot Act by executing acts of arson and bombings of federal

lands and property used in interstate commerce,” and that Ms. Two Bulls can be held liable for this

violation because she “directed Red Warrior Camp’s actions.” Opp. at 18. But again, Plaintiffs did

not actually allege any such direction by Ms. Two Bulls. And Plaintiffs have only conclusory

allegations that “Red Warrior Camp” was responsible for bombings or arson, AC ¶¶ 76, 142, with

no detail identifying when, where, what was targeted, or who actually carried it out. Cf. Rini v. Zwirn,

886 F. Supp. 270, 299 (E.D.N.Y. 1995) (“Pleadings which fail to indicate the persons, dates and

methods of extortion . . . are plainly inadequate to support a civil RICO predicate act.”). Plaintiffs

make no factual allegations that Ms. Two Bulls knew or intended to further any criminal acts, much

less “knowing,” “inten[tional]” provision of support for any of the specific federal terrorism

offenses listed in 18 U.S.C. § 2339A(a)—the material support provision they cite for the first time in


                                                    5
       Case 1:17-cv-00173-BRW-CSM Document 126 Filed 01/25/19 Page 7 of 12



their Opposition as a predicate act.

         Fourth, even if Plaintiffs alleged predicate acts, Ms. Two Bulls’ conduct involved only a

single event, over a matter of weeks or months, and “predicate acts extending over a few weeks or

months . . . do not satisfy [RICO’s “pattern”] requirement.” H.J., Inc. v. Northwestern Bell Telephone

Co., 492 U.S. 229, 242 (1989). A pattern involves criminal acts “over a substantial period of time” or

a “specific threat of repetition extending indefinitely into the future.” Id. See also Efron v. Embassy

Suites (P.R.), Inc., 223 F.3d 12, 18 (1st Cir. 2000) (involvement in “one scheme with a singular

objective” refutes pattern). Plaintiffs could not show Ms. Two Bulls’ conduct meets this test; their

argument about the conduct of the “enterprise” is irrelevant. Opp. at 17.

         Fifth, Plaintiffs have not shown that they “suffered an injury proximately caused by [Ms.

Two Bulls’] violation of § 1962.” Kerik v. Tacopina, 64 F. Supp. 3d 542, 556 (S.D.N.Y. 2014). There

are no facts suggesting Ms. Two Bulls told anyone to commit violence or that anyone committed

violence because of Ms. Two Bulls; Plaintiffs completely ignore the intervening decisions of the third-

parties who allegedly committed criminal acts. MTD at 14; Claiborne Hardware, 458 U.S. at 924-27.

         As for RICO’s conspiracy section, 18 U.S.C. § 1962(d), Plaintiffs simply assert that Ms. Two

Bulls is liable as a conspirator. But they must show a specific agreement whereby Ms. Two Bulls

agreed to commit criminal predicate acts herself, or knew and intended for someone else to do so.

Morin v. Trupin, 747 F. Supp. 1051, 1067 (S.D.N.Y. 1990). The only reference to any “agreement” at

all is AC ¶ 126, and Plaintiffs do not even attempt to deny that this is a conclusory allegation that

does not meet the Twombly/Iqbal standard. MTD at 17. Alleging a “mere agreement to commit the

predicate acts is not sufficient to support a charge of conspiracy under § 1962(d).” Glessner v. Kenny,

952 F.2d 702, 714 (3d Cir. 1991) (internal quotation marks omitted).

III.     No state-law claim is adequately pled.

         Plaintiffs admit Ms. Two Bulls can only be held liable for trespass if she “intentionally”

                                                     6
      Case 1:17-cv-00173-BRW-CSM Document 126 Filed 01/25/19 Page 8 of 12



caused someone else to trespass. Opp. at 24. To meet this standard, Plaintiffs pretend that the

complaint “alleges that Ms. Two Bulls recruited individuals, raised funds and supplies, organized,

and otherwise aided and abetted [RWC]’s trespass on Energy Transfer’s construction sites to

obstruct construction.” Opp. at 24 (citing ¶¶31, 38-41, 120-27, 130-33, 135, 141). The cited

paragraphs allege no such thing. Not even the conclusory conspiracy allegation of ¶ 126 suggests

that Ms. Two Bulls intended for anyone to trespass. Plaintiffs have not pled intent or causation.

Similarly, Plaintiffs admit that common law conspiracy requires pleading facts that plausibly suggest

“[a] meeting of the minds on the object or course of the action.” Opp. at 25. As with RICO

conspiracy, their bare allegation of agreement is insufficient.

IV.     All of Ms. Two Bulls’ conduct is wholly protected by the First Amendment.

        Plaintiffs argue that “acts of trespass, violence, and destruction of . . . property are not

protected by the First Amendment.” Opp. at 21. But there are no allegations that Ms. Two Bulls did

any of those things. Aside from the conclusory statement in AC ¶ 126, Plaintiffs allege only that Ms.

Two Bulls made lawful calls for protest. Their attempt to attribute all acts of trespass and violence

that allegedly occurred at those protests to her on this basis clearly fails under Claiborne Hardware.5

        Plaintiffs wrongly suggest that their allegation that Ms. Two Bulls acted in violation of RICO

and other state laws strips her of First Amendment protections. To the contrary, the First

Amendment provides a defense to any claim, including RICO. Thus, in Nat’l Org. for Women, Inc. v.

Scheidler, 510 U.S. 249 (1994), the Supreme Court considered RICO allegations of a nationwide

conspiracy to shut down abortion clinics through a pattern of racketeering activity. The potential


5
         Even if it were adequately pled, the agreement alleged in ¶ 126 does not strip Ms. Two Bulls
of First Amendment protections. Her petitioning activity–for example, advocacy directed at the
Army Corps of Engineers to stop pipeline construction–cannot be the basis of liability, even when
done as part of a broader unlawful scheme. R. R. Presidents Conference v. Noerr Motor Freight, Inc., 365
U.S. 127 (1961); United Mine Workers of Am. v. Pennington, 381 U.S. 657 (1965). See also Sosa v.
DIRECTV, Inc., 437 F.3d 923 (9th Cir. 2006) (applying Noerr-Pennington doctrine to RICO claim).
                                                    7
     Case 1:17-cv-00173-BRW-CSM Document 126 Filed 01/25/19 Page 9 of 12



applicability of a First Amendment defense was not presented, but Justice Souter’s concurrence

clarified that “[c]onduct alleged to amount to . . . RICO predicate acts may turn out to be fully

protected First Amendment activity, entitling the defendant to dismissal on that basis.” Id. at 264.

The district court subsequently struck all complaint allegations that pertained to protected speech

alone, even though they were alleged to be one component of a wider conspiracy. See Nat’l

Organization for Women, Inc. v. Scheidler (“NOW II”), 897 F. Supp. 1047, 1083-88 (N.D. Ill. 1995). See

also Savage v. Council on Am.-Islamic Relations, Inc., No. C 07-6076 SI, 2008 WL 2951281, at *10-12

(N.D. Cal. July 25, 2008) (First Amendment protects defendants’ speech-related activities even if

defendants were alleged to be part of a worldwide RICO conspiracy with terrorist organizations).6

        Plaintiffs cite a handful of cases for the notion that speech can sometimes give rise to

liability, Opp. at 22, but those cases are inapposite. Ms. Two Bulls did not solicit illegal activity,

Goodwin v. United States, 869 F.3d 636 (8th Cir. 2017), or intentionally abet a crime with detailed

instructions on its commission and concealment. Rice v. Paladin, Inc., 128 F.3d 233, 245, 250-51, 266

(4th Cir. 1997). Similarly, Giboney v. Empire Storage & Ice Co., 336 U.S. 490, 502 (1949), involved

picketing carried out for a “sole, unlawful immediate objective,” while Ms. Two Bulls is only alleged

to have published calls for protest. Moreover, while Giboney rejected the argument that expression

should not be “restrained because of the possibility of separating the . . . conduct into illegal and

legal parts,” id., Claiborne’s requirement that liability can only be imposed when an individual holds “a

specific intent to further… illegal aims” limits this holding. 458 U.S. at 920. Plaintiffs’ allegations

against Ms. Two Bulls do not fall in the extremely narrow exceptions—for speech that purposefully

aids or abets or is itself criminal conduct—when none of their allegations against Ms. Two Bulls


6
        Plaintiffs cite United States v. Larson for the proposition that RICO conspiracies do “not
implicate the First Amendment.” Opp. at 22 (citing 807 F. Supp. 2d 142, 165 (W.D.N.Y. 2011), aff'd
sub nom. United States v. Kirsch, 903 F.3d 213 (2d Cir. 2018)). But Larson held no such thing; the Court
merely denied dismissal on the pleadings, noting the absence of sufficient evidence to determine
whether the well-pled allegations of extortion and conspiracy involved protected conduct. Id. at 165.
                                                     8
     Case 1:17-cv-00173-BRW-CSM Document 126 Filed 01/25/19 Page 10 of 12



pertain to unlawful conduct.

        Finally, while Plaintiffs are correct that incitement of imminent lawlessness or “preparing a

group for violent action and steeling it to such action” may lead to liability, Brandenburg v. Ohio, 395

U.S. 444, 448 (1969) (internal quotation marks omitted), their allegations do not meet that standard.

MTD at 4-5. As noted above, neither their complaint nor their extraneous exhibits shows facts that

Ms. Two Bulls directed or called for imminent illegal activity.7 Every specific fact pertains only to

protected speech and association; all claims against Ms. Two Bulls must be dismissed.

V.      Plaintiffs fail to explain their lies and delay; service must be quashed.

        Plaintiffs present no evidence to rebut the showing that they misrepresented material facts in

seeking an extension of service. Cf. Dkt. 121-1. Indeed, they lied about Ms. Two Bulls again when

seeking a second extension of time to serve other Defendants. Compare Dkt. 120 (claiming that Ms.

Two Bulls “acknowledged that she had been evading service” when she was served) with Dkt. 122-1

(she did not). Nor do Plaintiffs attempt to justify their lack of diligence between August 7 and

sometime in October. Plaintiffs’ own new exhibits confirm that Ms. Two Bulls’ publicly available

address during the service period was in her tiny hometown of Lame Deer, Dkt. 124-7 & 124-2; yet

they do not explain why they failed to look for her there.

        Were Plaintiffs’ assertions true, one would expect them to provide an affidavit from their

investigator or process server. See e.g. Dkt 115-1 & 115-2 (process server affidavits for other

individual defendants). Counsel’s unsworn assertion that the hearsay they previously submitted

“accurately reflect[s] the facts conveyed by these investigators to Plaintiffs’ counsel,” Opp. at 25,

does not even acknowledge the content of the lie they attempt to defend and is unconvincing.

        That Ms. Two Bulls knew that she had been named in this suit does not excuse Plaintiffs’



7
       Incitement also fails because none of the unlawful incidents alleged was “closely linked in
time and place” to the communique or the call to action. NOW II, 897 F. Supp. 1047 at 1086.
                                                    9
    Case 1:17-cv-00173-BRW-CSM Document 126 Filed 01/25/19 Page 11 of 12



lies and negligence. See Adams v. AlliedSignal Gen. Aviation Avionics, 74 F.3d 882, 885-86 (8th Cir.

1996) (“if [defendant] was improperly served, the district court lacked jurisdiction over that

defendant whether or not it had actual notice of the lawsuit”). Nor are Plaintiffs saved by their claim

that the Motion to Quash is “moot” because they have attempted even more untimely service on

Ms. Two Bulls by another means.

        While Rule 4(m) dismissals are ordinarily without prejudice, the Court can and should issue

stronger remedies, especially in the face of Plaintiffs’ utter lack of explanation for and

misrepresentations about their failure to pursue service diligently. Coupled with their flouting of the

Court’s Orders to plead “concise and direct allegations against each named Defendant,” Dkt. 88 at

5, and “have evidentiary support for the factual contentions,” Dkt. 94 at 1, Plaintiffs’ conduct allows

the Court to invoke Rule 41(b) to dismiss the complaint with prejudice for lack of prosecution,

failure to comply with the rules, and violation of court orders. See, e.g., Boyle v. Am. Auto Serv., Inc.,

571 F.3d 734, 743 (8th Cir. 2009). This is not the first time these Plaintiffs have made such

misrepresentations,8 removing any defense of good faith or excusable neglect.

                                             CONCLUSION

        This Court has already given Plaintiffs the chance to amend and specifically allege liability

against each defendant. They have failed to do so with respect to Ms. Two Bulls. And the fact that

even their improper reliance on extraneous materials would be inadequate if credited shows that any

amendment would be futile. The claims against Ms. Two Bulls should be dismissed with prejudice.



8
        When Plaintiffs sought to explain their failure to timely serve Earth First!, they claimed that
three “members” of Earth First! went “underground” to evade service. Dkt. 89 at 8. This was also
untrue. Grayson Bauer Flory was represented by counsel, and had filed a declaration with the Court,
and the others made public statements about their location or were listed in the White Pages. See
Dkt. 80-1; Andrew Kaplan, “Alachua County Man Trains Focus on Pipeline’s Risk for
Environment,” Gatehouse News, 2018, available at http://gatehousenews.com/in-the-path-of-the-
pipeline/protests/ (mentioning Tsolkas’ move to Gainesville the prior year);
https://www.whitepages.com/name/Marion-C-Dejong/Boynton-Beach-FL/qj9bdq4.
                                                     10
      Case 1:17-cv-00173-BRW-CSM Document 126 Filed 01/25/19 Page 12 of 12



Dated: January 25, 2019                         Respectfully submitted,



/s/ MacKennan Graziano                          /s/ Shayana Kadidal
MacKennan Graziano                              Shayana Kadidal
kenna@earthrights.org                           shanek@ccrjustice.org
Marco Simons                                    Rachel Meeropol
marco@earthrights.org                           rachelm@ccrjustice.org
Sean Powers                                     Astha Sharma Pokharel*
sean@earthrights.org                            asharmapokharel@ccrjustice.org

EARTHRIGHTS INTERNATIONAL                       CENTER FOR CONSTITUTIONAL RIGHTS
1612 K Street NW, Suite 401                     666 Broadway, Floor 7
Washington, DC 20006                            New York, NY 20012
202-466-5188                                    212-614-6438

                                                Robin S. Martinez
                                                rmartinez@mtrlaw.net
                                                MARTINEZ TOBIN & REDMAN LLC
                                                1828 Swift, Suite 101
                                                North Kansas City, Missouri 64116
                                                816-979-1620




   Not admitted to the Bar of the United States District Court for the District of North Dakota.
                                                   11
